366 S.W.3d 609 (2012)
Christine M. POWERS, Respondent,
v.
Marc A. POWERS, Appellant.
No. ED 97036.
Missouri Court of Appeals, Eastern District, Division Three.
April 10, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 24, 2012.
Jack F. Allen, Clayton, MO, for Appellant.
Christine M. Daugherty, University City, MO, for Respondent pro se.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Marc A. Powers (Father) appeals from the circuit court's judgment finding that Father's motion for a rehearing on his Motion for Emancipation, Abatement, to Enforce Judgment, for Accounting and to Modify was untimely filed; thus, the circuit court was without jurisdiction to conduct a rehearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).